                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CHS CAPITAL, LLC,

                            Plaintiff and Counter Defendant,
                                                                OPINION AND ORDER
       v.
                                                                     18-cv-806-wmc
HELLENBRAND FARMS, LLC, and
SCOTT HELLENBRAND

                            Defendants and Counter Claimant.


       Despite defendant Hellenbrand Farms having an agricultural lien, entitling it to

priority over all other liens and encumbrances under Wisconsin law, plaintiff CHS Capital,

LLC, refused to endorse a joint, third-party check representing the proceeds from a crop

auction and brought this lawsuit seeking a declaratory judgment that Hellenbrand Farms’

lien is void and unenforceable.     In response, Hellenbrand Farms counterclaimed for

judgment declaring its right to approximately $143,000 in auction proceeds, as well as

asserting conversion and civil theft claims against CHS based on its refusal to recognize

the agricultural lien and turn over the proceeds. CHS also asserts a claim against defendant

Scott Hellenbrand, claiming that he personally defaulted on a real estate sale and seeking

payment of $92,000 in earnest money as liquidated damages.

       The parties subsequently filed cross motions for summary judgment, which are fully

briefed. (Dkt. ##26, 27.) Because this is not a close case, for reasons explained below,

the court will grant defendants’ motion in full and deny plaintiff’s motion, enter judgment

in defendants’ favor on all of its counterclaims and on all of plaintiff’s claims, and hold a
hearing to determine any additional remedies to which defendant Hellenbrand Farms may

be entitled under its conversion and civil theft claims.



                                 UNDISPUTED FACTS 1

    A. Background

       Plaintiff CHS Capital, LLC, is a Minnesota limited liability company, with its

principal place of business in Inver Grove Heights, Minnesota. Over the years, CHS made

various loans to True Blue Holsteins, a partnership of Kevin Ihm and Gerald Ihm. As

security for these loans, Gerald Ihm, Kevin Ihm, and True Blue Holsteins executed and

delivered to CHS various promissory notes and agricultural security agreements, including

an interest in “all crops growing, grown or to be grown . . . in 2016 and subsequent years.”

(Champion Aff., Ex. D (dkt. #26-2) 13, 20.) CHS perfected its security interest in the

collateral as described in the security agreements by filing a UCC-1 Financing Statements

with the Wisconsin Department of Financial Institutions on May 13, 2014, as filing

number 140006255624. (Champion Aff., Ex. F (dkt. #26-2) 27-28.) As of July 2019, the

Ihms and True Blue remain indebted to CHS under two promissory notes now totaling

approximately $300,000, including interest and other fees and charges.

       Defendant Hellenbrand Farms is a Wisconsin family farm and agriculture business,

based in Middleton, Wisconsin, with its members consisting of spouses Ken and Jackie

Hellenbrand and their sons Scott and Bruce Hellenbrand. Hellenbrand Farms cultivates



1
 Based on the parties’ submissions at summary judgment, the court finds the following facts
material and undisputed, unless otherwise noted.


                                              2
land that it owns and leases.     In addition, Hellenbrand Farms also performs custom

harvesting for other farms, including True Blue Holsteins, for which it provided agricultural

services for approximately 20 years.

       More specifically, Hellenbrand Farms performed these services for True Blue

Holsteins from April through September 11, 2017.            After the 2017 services were

completed, Hellenbrand Farms sent True Blue Holsteins an invoice in the total amount of

$143,573.90. However, that invoice was not timely paid. Indeed, no amount has been

paid on the invoice to date.

       Shortly after sending the 2017 invoice, Hellenbrand Farms learned that True Blue

Holsteins was experiencing significant financial problems.       On December 26, 2017,

Hellenbrand Farms then filed an agricultural lien in the amount of $143,573,90 with the

Iowa County Circuit Court, Case No. 17-OL-20, under Wis. Stat. § 779.50, which provides

that “[t]he lien created by this section shall be preferred to all other liens and

encumbrances.” (K. Hellenbrand Aff., Ex. B (dkt. #32-3).)

       In early 2018, Hellenbrand Farms learned from the Hennessey Auction Company

that due to ongoing financial difficulties, True Blue Holsteins wanted to sell at auction the

crops subject to the agricultural lien. Hellenbrand Farms stated that the auction was

acceptable, provided that its lien was paid out of the proceeds. The auction took place on

February 3, 2018, and resulted in total proceeds of $256,778.82.



   B. Check from Auction Proceeds

       On February 20, 2018, plaintiff CHS contacted Bill Hennessey of Hennessey

Auction and instructed him to issue a check in the amount of the total proceeds to all
                                             3
lienholders as joint payees, even though it had been aware of Hellenbrand Farms’ lien since

at least January 8, 2018.          As directed by CHS, Hennessey Auction cut a check for

$256,778.82, payable to CHS Capital LLC, Hellenbrand Farms LLC and the Peoples

Community Bank. Also consistent with CHS’s instruction, Hennessey Auction sent the

check to Peoples Community Bank. CHS did not request permission from Hellenbrand

Farms to have the funds disbursed in this manner.

          Upon receipt, Peoples Community Bank promptly endorsed the check and sent it

to CHS. While CHS received the check on February 26, 2018, it neither endorsed the

check nor sent it on to Hellenbrand Farms. Rather, on February 28, 2018, CHS’s attorney

Jennifer Lurken called Ken Hellenbrand, asking him to sign the check so that CHS could

retain the proceeds. Ken objected, explaining that the agricultural lien entitled him to first

and full payment and that he would endorse the check only with that understanding. 2

Attorney Lurken refused this request, instead offering Ken $5,000.00 in satisfaction of the

$143,573.90 agricultural lien. 3 After this exchange, Hellenbrand Farms retained counsel,

Attorney Timothy Halbach.

          On March 6, 2018, Attorney Halbach wrote a letter to CHS, pointing out that

pursuant to Wis. Stat. § 779.50, the agricultural lien was “preferred to all other liens and


2
    For ease of reference, the court will refer to the Hellenbrands by their first names.

3
  Plaintiff objects to the admission of this statement and others under Federal Rule of Evidence
408. Rule 408 excludes evidence of a settlement offer or acceptance of that offer to compromise
“the claim” or any conduct or statement made during compromise negotiations about “the claim.”
Fed. R. Evid. 408(a). Subsection (b), however, provides an exception for “negating a contention of
undue delay,” among other reasons. Accordingly, these undisputed statements attributed to
Attorney Lurken as CHS’s agent are admissible for purposes of considering plaintiff’s assertion that
Hellenbrand Farms waived its rights under the lien by failing to file for foreclosure within the six-
month period under Wis. Stat. § 779.50(3).

                                                    4
encumbrances.”    (K. Hellenbrand Aff., Ex. C (dkt. #32-3).)         On March 9, Lurken

responded as follows:

              CHS objects to the Hellenbrand Lien taking priority over
              CHS’s lien because the Hellenbrand Lien was not recorded in
              the office of the register of deeds where the services were
              performed within 15 days from the date of the completion of
              the service as required by Wisconsin Statute § 779.50, subd.
              (3). The Hellenbrand Lien on its face indicates the last services
              were provided on September 11, 2017 but was not filed until
              December 26, 2017. Therefore, the Hellenbrand Lien was not
              properly perfected and shall not be preferred to CHS’s lien on
              the funds from the sale of the crop.

(Laubmeier Aff., Ex. G (dkt. #30-7).) Attorney Lurken further requested that Hellenbrand

Farms contact CHS to sign the check over to CHS or “CHS will move forward with its

legal rights against the Hellenbrand Lien.” (Id.)

       On March 12, Attorney Halbach responded, pointing out to Attorney Lurken that

the 15-day requirement under § 779.50(3) could only be invoked by “an innocent

purchaser for value,” which CHS clearly was not. (K. Hellenbrand Aff., Ex. D (dkt. #32-

4).)   Attorney Lurken responded the next day that she had informed her client of

Hellenbrand Farms’ position and “should have a response by the end of the week.”

(Laubmeier Aff., Ex. H (dkt. #30-8).) However, Attorney Lurken did not respond that

week or even within that month.       Moreover, in its response to interrogatories, CHS

disavowed any claim to being an “‘innocent purchaser for value’” under § 779.50(3).

(Laubmeier Aff., Ex. A (dkt. #30-1) ¶ 2.) CHS further acknowledged in its interrogatory

responses that Hellenbrand Farms did not need “to file its Threshing Lien within fifteen

(15) days of the completion of its work as to CHS.” (Id. ¶ 3.)



                                             5
       Nevertheless, by mid-May 2018, CHS was still holding the check and refusing to

release funds to Hellenbrand Farms.           Around this time, CHS began asserting that

Hellenbrand Farms was not entitled to receive the $143,573.90 amount subject to its

agricultural lien because it did not file a foreclosure action within six months of the date

of the last service to True Blue Holsteins -- in other words, by March 14, 2018. 4

(Laubmeier Aff., Ex. I (dkt. #30-9).) In response to Attorney Halbach pointing out that

with the grain had already been sold, and that thus there was nothing to foreclose, Attorney

Lurken further argued “CHS was holding onto the funds and therefore Hellenbrands

should have initiated a foreclosure action against those funds on or before March 14,

2018.” (Id.)



    C. Sale of Parcel 6

       With True Blue Holsteins’ financial problems continuing in the spring of 2018,

True Blue and its partners decided to put several real estate parcels up for auction as well.

CHS does not dispute this, but points out that True Blue’s creditors, include CHS,

consented to the auction of land. The real estate auction companies were Hennessey

Auction and Wilkinson Auction and Realty Company, LLC. One parcel up for auction

was “Parcel 6,” 176.5 acres of farmland, owned by Kevin and Michelle Ihm.




4
  CHS points out that Attorney Lurken mentioned the six-month foreclosure period in a March 9,
2018, letter, but her letter goes on to state that the subdivision referencing the six-month
foreclosure provision “only relates to foreclosure and no preference between liens.” (Laubmeier
Aff., Ex. G (dkt. #30-7).) Thus, Attorney Lurken did not argue in her letter that Hellenbrand Farms’
lien is invalid because it failed to foreclose on the crops themselves within six months of the last
charge for services.

                                                 6
       The auction was held on April 20, 2018. Scott Hellenbrand submitted the highest

bid at the auction for Parcel 6 in the amount of $922,609.63. On that same day, Scott

signed an “Earnest Money Receipt and Purchase Agreement,” which indicated that the

“sale is subject to confirmation.” (S. Hellenbrand Aff., Ex. A (dkt. #31-1) ¶ 9.) The

agreement further states that the earnest money -- identified as 10% of the purchase price

($92,260.97) -- was “not collected as no confirmation.” (Id. ¶ 2.)

       Next, the agreement provided that the “[c]losing shall take place on or before May

31, 2018,” and that the “balance of the Purchase Price shall be paid in full at the closing.”

(Id. ¶ 4.) The agreement also provided that “[p]rior to closing Seller at Seller’s expense

shall furnish Buyer a title commitment showing marketable title. Buyer shall take title

with any and all encroachments, encumbrances, or defects in title.” (Id. ¶ 5.) 5

       Finally, the agreement defines default and sets forth the consequences of default:

               If the sale is approved and the Buyer for any reason fails to
               complete the purchase, then the Buyer shall be in Default.
               Upon Default, Buyer shall forfeit the Earnest Money amount
               to the Seller as liquidated damages for failure to fulfill this
               Agreement and as rent for use of the property. The liquidated
               damages shall not constitute an election of remedies or
               prejudice Seller’s right to pursue any and all other remedies
               against Buyer, including specific performance.

(Id. ¶ 9.)




5
 Paragraph 8 provides that “Buyer may take possession of the property after payment of the Earnest
Money and execution of this Purchase Agreement.” (Id. ¶ 8 (emphasis added).) It is undisputed,
however, that Scott never stepped foot on Parcel 6 between the date of payment of the earnest
money on May 10, 2018, and its return on May 24, 2018.


                                                7
       The agreement was signed by Scott Hellenbrand as “Buyer” and Michelle Ihm as

“Seller.” Kevin Ihm did not sign the agreement, nor did Michelle Ihm indicate on the

agreement that she was signing it for him. CHS is not a party to the purchase agreement.

The agreement includes no reference to CHS specifically nor to any creditor or lender

generally.



    D. Post-Purchase Agreement Events

       On April 26, 2018, Attorney Lurken sent an email to Attorney Halbach stating that

CHS would approve the sale of Parcel 6 to Scott if Hellenbrand Farms would accept

$40,000 as payment in full on the agricultural lien. Hellenbrand Farms declined that

request.

       On or about May 10, 2019, Scott Hellenbrand paid $92,260.97 in earnest money

to Wilkinson Auction. 6 The purchase agreement states that the “Earnest Money shall be

held in the Wilkinson Auction and Realty Co., LLC Trust Account until closing, Buyer’s

Default, or as otherwise agreed to in writing by Buyer and Seller.” (S. Hellenbrand Aff.,

Ex. A (dkt. #31-10 ¶ 3.)

       A closing for Parcel 6 was scheduled for May 23, 2018. Scott represents that he

was ready, willing and able to close on that day. As it turned out, however, Parcel 6 was

encumbered by multiple judgments, making conveying marketable title difficult. CHS



6
  Scott represents that an unidentified person called him to tell him to pay the earnest money but
that “if he was at any point uncomfortable, he could get it back.” (Defs.’ PFOFs (dkt. #29) ¶ 66
(citing S. Hellenbrand Aff. (dkt. #31) ¶ 5).) To the extent offered of the truth of the matter
asserted, as it certainly appears to be, the court agrees with plaintiff that this statement is
inadmissible hearsay and therefore has not considered it for purposes of deciding the parties’
motions for summary judgment.

                                                8
does not dispute this, but represents that it was actively working with creditors and secured

parties to resolve the outstanding liens against the property. CHS further maintains that

it “would have been possible to convey marketable title on May 31, 2018.” (Pl.’s Resp. to

Defs.’ PFOFs (dkt. #45-3) ¶ 58 (citing Champion Aff. (dkt. #40) ¶ 22).)

       Regardless, Scott maintains that the May 23 closing was canceled on May 22 due

to the inability to deliver marketable title to Scott. CHS acknowledges as much, while

asserting that the closing was only “briefly postponed due to the newly discovered tax liens,

which needed to be resolved.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #45-3) ¶ 71.) There is

no dispute that on May 24, 2018, Attorney Lurken wrote to Attorney Halbach that CHS

was

              recently informed that the IRS has filed an additional lien for
              approximately $50,000.00 that attaches to Parcel 6. As I
              mentioned with all of the debt against Parcel 6, it is unclear
              whether the sale price will be enough to transfer clear title to
              your client. As such, we need to get this resolved as soon as
              possible to held reduce the amount of debt against Parcel 6 as
              [we] move closer to closing the sale.

(Champion Aff., Ex. D (dkt. #40-4).) There is also no dispute that the “this” Attorney

Lurken was referencing in the last sentence of her latter was the agricultural lien dispute.

       Because defendants remained uninterested in compromising Hellenbrand Farms’

agricultural lien by over $100,000 -- accepting the $40,000 offered in April to settle its lien

of over $143,000 -- Scott requested the return of his earnest money. Scott represents that

neither Kevin or Michelle Ihm, nor CHS, objected to the return of his earnest money.

Moreover, in a check dated May 24, 2018, Wilkinson Auction returned the earnest money




                                              9
to Scott, and he deposited the funds on May 30, 2018. Thus, Scott assumed that the

return of the earnest money meant the end of the purchase agreement.

       On or before May 30, 2018, CHS was made aware that Scott was no longer going

to purchase Parcel 6. Also, on or before May 30, CHS was aware that there was a new

buyer for Parcel 6, who had agreed to pay approximately $17,000 more for Parcel 6 than

Scott had agreed to pay. The sale to the new buyer closed on July 11, 2018, at which time

CHS’s mortgages on Parcel 6 were satisfied.

       At no time before May 31 did CHS inform Scott that it objected to the return of

his earnest money or that it believed he was in breach or default of the original purchase

agreement. Indeed, CHS never maintained Scott was liable to CHS for the earnest money

until it filed this lawsuit on September 27, 2018.



                                            OPINION

       Invoking this court’s jurisdiction under 28 U.S.C. § 1332(a), plaintiff CHS seeks a

declaratory judgment: (1) against defendant Hellenbrand Farms that its lien is now void

and unenforceable because it did not commence a foreclosure action on or before March

11, 2018; and (2) against defendant Scott Hellenbrand that he is in default on the purchase

agreement, entitling CHS to payment of the $92,260.97 in earnest money. 7 Defendants

answered the complaint and asserted counterclaims, which seek a declaratory judgment

that Hellenbrand Farms is entitled to $143,573.90 from the auction proceeds check, as




7
 The court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a). Plaintiff is a citizen
of Minnesota; defendants are both citizens of Wisconsin. (Am. Compl. (dkt. #4) ¶¶ 1,4.) The
amount in controversy exceeds $75,000.

                                                10
well as further relief based on plaintiff’s conversion and civil theft under Wis. Stat.

§§ 895.446(1) and 943.20(1)(b).

       As a preliminary matter, plaintiff had originally sought a declaratory judgment that

Hellenbrand Farms’ agricultural lien is void and unenforceable because it was not recorded

within 15 days from the last date of service. 8 As detailed above, however, plaintiff’s

responses to interrogatories indicate that plaintiff has withdrawn this argument. Curiously,

plaintiff still argues in its brief that it had a “valid argument for not handing over the Joint

Check,” but it is “choosing to not pursue that argument because the failure to foreclose is

a stronger argument at this point in time.” (Pl.’s Opp’n (dkt. #37) 12.) Regardless, from

the court’s review of the plain language of Wis. Stat. § 779.50, CHS’s position in March

2018 was not valid.

       As defendant’s counsel explained to CHS at that time, Section 779.50 provides:

              The lien created by this section shall be preferred to all other
              liens and encumbrances, but does not apply to an innocent
              purchaser for value unless such lien is recorded in the office of
              the register of deeds of the county where the services were
              performed within 15 days from the date of the completion of
              such service.

Wis. Stat. § 779.50(3) (emphasis added). Moreover, there is no dispute that CHS was

aware of Hellenbrand Farms’ § 779.50 lien since at least January 8, 2018, almost a month

before the auction.     Finally, there is no basis for finding that CHS is an “innocent

purchaser,” a fact CHS essentially acknowledged in its interrogatory responses.

(Laubmeier Aff., Ex. A (dkt. #30-1) ¶ 2.)


8
  In its complaint, plaintiff also sought permission to deposit the check into the court’s escrow
account, which the court addressed in a prior order. (2/13/19 Order (dkt. #18).)

                                              11
       Even if some “valid argument” for CHS not honoring defendant Hellenbrand Farms

valid, superior lien existed, as counsel for CHS mysteriously suggests in briefing,

Hellenbrand Farms moved for summary judgment on its own declaratory claim, meaning

CHS was required to come forth with all possible defenses. Having asserted none, CHS

has articulated no justification for its failure to turn over the proceeds of the auction owed

to Hellenbrand Farms because of its agricultural lien, other than perhaps its totally

discredited assertion that a 15-day recording requirement applied here or that Hellenbrand

Farms failed to foreclose timely on its lien as discredited below. See Johnson v. Cambridge

Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003) (“[S]ummary judgment is the put up or

shut up moment in a lawsuit, when a party must show what evidence it has that would

convince a trier of fact to accept its version of events.” (internal citation and quotation

marks omitted)).

       Moving on to the principal issues in the parties’ cross-motions for summary

judgment, the court will first address the parties’ dispute concerning the auction proceeds

check, and then turn to CHS’s claim against defendant Scott Hellenbrand for a finding of

default and damages in the amount of his earnest money payment.



I. Dispute over Auction Check

   A. Declaratory Judgment Actions

       As described above, under Wisconsin Statute § 779.50, a person who provides

threshing, husking or bailing services, among other agricultural activities, “shall have a lien

upon the grain, corn, hay or straw for the value of the services.” Wis. Stat. § 779.50(1)(a).



                                              12
That lien “shall be preferred to all other liens and encumbrances,” with the exception of an

innocent purchaser described above. Wis. Stat. § 779.50(3).

       Material to CHS’s argument, the statute also provides that

              The lien given under par. (a) may be foreclosed at any time
              within 6 months from the date of the last charge for the
              services described in par. (a) as long as the charges remain
              unpaid. For the purpose of foreclosing the lien, the lien
              claimant may take possession of so much of the grain, corn,
              hay or straw as shall be necessary to pay for the services and
              the expenses of enforcing the lien, for the services, and sell the
              grain, corn, hay or straw at public auction. The auction shall
              be held upon notice of not less than 10 nor more than 15 days
              from the date of the seizure of the grain, corn, hay or straw
              under this paragraph.

Wis. Stat. § 779.50(1)(b).

       As previously noted, CHS now contends that Hellenbrand Farms’ lien is void and

unenforceable because it failed to foreclose on the lien within six months of the date of the

last charge. Specifically, CHS argues that Section 779.50(1)(b) “clearly states a lien under

the section must be foreclosed upon within six months of the date of the last charge for

the services. If the holder of the lien does not foreclose, the holder loses the secured portion

of the lien.” (Pl.’s Opening Br. (dkt. #35) 7.)

       Contrary to CHS’s dogged argument, however, the statute does not state that an

agricultural lien is extinguished or terminated if the lienholder chooses not to foreclose

within six months of the date of the last charge. Far from it, § 779.50 simply states that

the lienholder “may” seek foreclosure; in contrast, the statute states that a person providing

agricultural services, like defendants provided True Blue Holsteins here, “shall have a lien,”

and that this lien “shall be preferred to all other liens and encumbrances.” Wis. Stat.


                                              13
§ 779.50(1)(a), (3) (emphasis added). See Rotfeld v. Wis. Dep’t of Nat. Res., 147 Wis. 2d

720, 726–27, 434 N.W.2d 617, 620 (Ct. App. 1988) (“The general rule is that the word

‘shall’ is presumed mandatory when it appears in a statute. The word ‘may’ is generally

construed as allowing discretion. In addition, [w]hen the words ‘shall’ and ‘may’ are used

in the same section of a statute, one can infer that the legislature was aware of the different

denotations and intended the words to have their precise meanings.” (internal citations

and quotation marks omitted)). Moreover, if a lienholder opts to foreclose, then the

statute provides that certain notice “shall be given.” Wis. Stat. § 779.50(2). The statute,

however, provides that the lien “may be foreclosed at any times within 6 months from the

date of the last charge for services,” Wis. Stat. § 779.50(1)(b), but does not state that the

lien must be foreclosed during this period or be subject to termination. The court agrees

with defendant that the foreclosure scheme is a permissive action under the statute but not

mandatory.

       As defendants points out in their submissions, when the Wisconsin Legislature

intends to terminate a lien for failing to exercise certain rights, the statute says so. For

example, Wisconsin Statute § 779.20(1), which describes an action for enforcing a log lien,

states, “[t]his claim shall cease to be a lien unless an action to foreclose is commenced

within 4 months after filing the petition.” Similarly, under Wisconsin Statute § 779.06(1),

involving a construction lien, “[n]o lien under s. 779.01 shall exist . . . unless within 2 years

from the date of filing a claim for lien an action is brought and summons and complaint

filed.” See also Wis. Stat. § 779.036(3) (describing lien for contracts with payment bond,

“[i]f the action is not brought within 3 months from the time the notice required by sub.


                                              14
(1) is served, the lien rights under this section are barred”); Wis. Stat. § 779.15(3)

(providing lien for public improvements and stating, “[i]f the action is not brought within

3 months from the time the notice required by sub. (1) is served, and notice of bringing

the action filed with the officer with whom the claim is filed, the lien rights are barred”).

       These examples of statutory language mandating certain actions to maintain a lien

stands in stark contrast to the language at issue in § 779.50, which provides for a permissive

foreclosure process and does not state that the lien is terminated or somehow extinguished

if the lienholder fails to take such steps. CHS also cites to a Minnesota Supreme Court

case concerning Minnesota’s agricultural lien provision, which it describes as “nearly [an]

identical version of Wisconsin’s thrasher’s lien statute.” (Pl.’s Opening Br. (35) 7.) In

Ehmke v. Hartzell, 199 N.W. 748 (Minn. 1924), the court held that the lien ceased to exist

because “it was not enforced in the specified manner and within the specified time.” Id. at

748. However, the language in that statute and the holding in Ehmke actually cuts the

other way since it provided that a seizure of the grain covered by the lien “must be made,

or an action to foreclose be commenced, within six months after such filing.” Id. (emphasis

added). As such, Ehmke, and the statute considered by the court in it, is distinguishable

from the statutory language at issue here in the most fundamental way possible: the

Minnesota statute mandates action, while § 779.50(1)(b) is permissive.

       Even if foreclosure were a required action under the statute in order to maintain

agricultural lien rights, plaintiff’s argument fails for a second, independent reason. Here,

the crops that could have been subject to a foreclosure action were in fact sold at public

auction, as agreed to by Hellenbrand Farms for payment of its lien, during the six month


                                             15
period of time from the date of Hellenbrand Farms’ last service. As such, there was no

crop on which to foreclose.       The express language of Section 779.50 contemplates

“foreclosure” as seizure and sale of the crops subject to the agricultural lien: “[f]or the

purpose of foreclosing the lien, the lien claimant may take possession of so much of the

grain, corn, hay or straw as shall be necessary to pay for the services and expenses of

enforcing the lien, for the services, and sell the grain, corn hay or straw at public auction.”

Wis. Stat. § 779.50 (1)(b).    Since the debtor here had already volunteered to auction off

the crop and relinquish the proceeds over to creditors, including defendant Hellenbrand

Farms, a foreclosure action would not only have been a needless expense, it would have

delayed an orderly sale contemplated by § 779.50, which is exactly what took place on

February 3, 2018.

       Ignoring this plain language, plaintiff nonetheless argues that Hellenbrand Farms

should have foreclosed on the check itself, reasoning that the check from the auction

constituted collateral, and that Wis. Stat. § 409.315 provides that an agricultural lien

“continues in collateral.” (Pl.’s Opening Br. (dkt. #35) 8-9.) However, plaintiff stops short

of providing any support for its position that an agricultural lienholder could initiate a

foreclosure proceeding against a check held by a third-party, which is hardly surprising.

       Plaintiff further argues that “[a] foreclosure is an action which addresses the legal

rights of those entitled to possession or other rights in the collateral, including, typically,

the rights of other lienholders.” (Pl.’s Opening Br. (dkt. #35) 6 (citing First Wis. Trust Co.

v. Rosen, 422 N.W.2d 128, 130 (Wis. 1988)).) However, a foreclosure action is not the

only method for determining priority of rights, and plaintiff offers no basis in the statute


                                              16
or case law for finding that defendant Hellenbrand Farms was required to initiate a

foreclosure action to enforce its priority position under an agricultural lien on the proceeds

of a crop sale, especially where the the plain language of the statute establishes its priority

over other liens and encumbrances, including the security interest held by CHS. 9

       For at least these two reasons, therefore, the court will grant summary judgment in

defendant Hellenbrand Farms’ favor on its crossclaim for declaratory judgment and against

plaintiff’s declaratory judgment claims. In light of this finding, the court will further direct

the clerk’s office to release to defendant Hellenbrand Farms the $143,573.90 previously

deposited into the court’s escrow account, along with any interest that has accrued on that

deposit.



    B. Conversion and Civil Theft Counterclaims

       This leaves Hellenbrand Farms’ conversion and civil theft counterclaims. Under

Wisconsin law, the elements of conversion are “(1) intentional control or taking of

property belonging to another; (2) without the owner’s consent; (3) resulting in serious

interference with the rights of the owner to possess the property.” H.A. Friend & Co. v.

Prof’l Stationary, Inc., 2006 WI App 141, ¶ 11, 294 Wis. 2d 754, 720 N.W.2d 96.

Similarly, under Wis. Stat. § 943.20, theft is defined as one who “[i]ntentionally takes and



9
   The parties also purport to dispute whether the “charges remain unpaid.” Wis. Stat.
§ 779.50(1)(b) (permitting foreclosure proceedings within the six month period “as long as the
charges remain unpaid”). However, whether the issuance of the check constitutes payment is a
technical argument that the court need not reach, other than to note again that issuance of a check
from the sale of crops that could have been the subject of the foreclosure action appears to eliminate
a foreclosure action as a possible avenue for satisfaction of the lien, and plaintiff should hardly be
rewarded for preventing the cashing of the check for the benefit of the rightful creditors.


                                                 17
carries away, uses, transfers, conceals, or retains possession of movable property of another

without the other’s consent and with intent to deprive the owner permanently of

possession of such property.” See also Wis. Stat. § 895.446(1) (providing right to civil

action for anyone who suffers damage or loss under § 943.20, among other statutes).

       Plaintiff’s opposition to summary judgment on these two claims is largely a

regurgitation of the arguments it made in support of its now rejected claim for a declaratory

judgment. Generally, plaintiff argues that “[u]pon the expiration of the Threshing Lien,

all claims arising out of the Threshing Lien, including any claims for conversion or civil

theft, similarly expire.” (Pl.’s Reply (dkt. #53) 7.) Having rejected its argument that the

lien expired or ceased to exist, the court similarly rejects plaintiff’s defense to the

conversion and civil theft claims.

       Specific to these claims, plaintiff also argues that it “retained possession of the

Check not to deprive Hellenbrand Farms of its property, but to safeguard its own lien rights

while there remained a dispute between creditors regarding priority.” (Pl.’s Opp’n (dkt.

#37) 16-17.) However, the court has now determined that plaintiff’s arguments were

based on a flawed -- bordering on frivolous -- reading of Wis. Stat. § 779.50. Moreover,

CHS wholly refused at its own risk to recognize Hellenbrand Farms’ prior lien and turn over

the portion of the proceeds from the auction to Hellenbrand Farms given its superior

interest. Instead, as detailed above, CHS repeatedly attempted to low ball Hellenbrand

Farms into releasing its agricultural lien, initially offering only $5,000 and eventually

increasing the offer to $40,000, which still fell $100,000 short of what was owed to

Hellenbrand Farms was entitled to under its lien.


                                             18
       This undisputed record demonstrates that CHS’s refusal to turn over $143,573.90

from the proceeds of the crop sale to satisfy Hellenbrand Farms’ priority agricultural lien

meets the elements of conversion and civil theft. The court, therefore, will also enter

judgment in Hellenbrand Farms’ favor on these claims. As detailed in defendants’ brief,

Hellenbrand Farms is entitled to interest at 5.0% under Wis. Stat. § 138.04 from the date

of plaintiff’s wrongful conversion of the check on February 26, 2018. Hellenbrand Farms’

civil theft claim also entitles it to recover “[a]ll costs of investigation and litigation that

were reasonably incurred, including the value of the time spent by any employee or agent

of the victim” and “[e]xemplary damages of not more than three times” its actual damages.

Wis. Stat. § 895.446. On the date reserved for a trial, therefore, the court will hold a

hearing on the appropriateness of these equitable remedies.



II. Claim Against Scott Hellenbrand

       Finally, defendant Scott Hellenbrand seeks summary judgment on plaintiff CHS’s

claim that he is in default under the purchase agreement, therefore, entitling CHS to his

now refunded, $92,260.97 earnest money payment. In support of his motion for summary

judgment on this claim, Scott argues that: (1) the purchase agreement is not a valid

contract for the sale of real estate; (2) CHS has no standing to enforce the purchase

agreement; and (3) any ability to sue Scott Hellenbrand for earnest money has been

waived. Because the court finds that the first of these three argument warrants summary

judgment in Scott’s favor, the court need not address the other two seemingly meritorious

arguments further.



                                              19
       Under Wisconsin law, a contract to sell real estate “shall not be valid” unless it is

“signed by or on behalf of all parties.” Wis. Stat. § 706.02(1)(e). As described above,

Parcel 6 was owned by Kevin and Michelle Ihm. The agreement, however, was only signed

by Michelle Ihm, as shown below:




(S. Hellenbrand Aff., Ex. A (dkt. #31-1).) Plaintiff contends that Michelle Ihm was also

signing on behalf of her husband Kevin Ihm, given that he was very ill the day of the

auction of Parcel 6. From this, plaintiff argues that “Michelle Ihm’s signature, under these

circumstances, is sufficient to bind Kevin Ihm.” (Pl.’s Opp’n (dkt. #37) 18.)

       As Scott points out that, however, Michelle Ihm did not indicate that she was signing

on behalf of Kevin Ihm anywhere on the purchase agreement. This is material since

Wisconsin Statute § 706.03(1m) provides in pertinent part:

              A conveyance signed by one purporting to act as agent for
              another shall be ineffective as against the purported principal
              unless such agent was expressly authorized, and unless the
              authorizing principal is identified as such in the conveyance or
              in the form of signature or acknowledgment.

Here, contrary to the express requirements of § 706.03, there is nothing in the signature

block or otherwise to indicate that Michelle Ihm was signing for her husband.




                                            20
       For this reason alone, the facts at issue in this case are on all fours with the those

before the Wisconsin Supreme Court in Glinski v. Sheldon, 88 Wis. 2d 509, 276 N.W.2d

815 (1979), which rejected the buyers’ argument that a real estate purchase agreement was

enforceable where only signed by the husband of a selling couple, the Sheldons, “acting as

the agent of his wife when he affixed his signature in acceptance of the Glinskis’ offer to

purchase.” Id. at 516, 276 N.W.2d at 819. The court explained,

              A thorough reading of sec. 706.03 resolves the issue of an
              agency relationship existing between the Sheldons. Sec. 706.03
              by its clear wording sets forth two distinct requirements: (1) an
              express authorization of agency; [a]nd (2) the authorizing
              principal is identified as such in the conveyance or in the form
              of signature or acknowledgment. Inspection of the seller’s
              acceptance on the offer to purchase does not reflect that
              Richard S. Sheldon was acting for or on behalf of his wife and
              only acted as “Richard S. Sheldon (Seller.)” Therefore, the
              requirements of sec. 706.02(1)(f) are not fulfilled in the
              absence of the showing of the agency relationship in this
              contract.

Id. at 517, 276 N.W.2d at 819; see also Nelson v. Albrechtson, 93 Wis. 2d 552, 562, 287

N.W.2d 811, 817 (1980) (upholding challenge to non-homestead purchase agreement

signed by only one spouse, explaining that under Wis. Stat. § 703.03(1), “a written

agreement signed by one purporting to act as agent for another is ineffective to convey an

interest in property without the express authorization and identification of the principal”).

       Despite the facts appearing to follow on all fours with Glinski, plaintiff argues there

somehow remain fact issues that preclude summary judgment in defendant’s favor on this

claim. To the contrary, given the undisputed record -- namely, that Michelle Ihm was the

only “seller” identified on the purchase agreement despite the property being owned by the

Ihms in common -- and the express statutory requirements under Wisconsin Statute

                                             21
§ 706.03(1m) for an express authorization of agency and identification of the authorizing

principal as such, the court can find no material dispute of fact that would preclude entry

of judgment in defendant’s favor. Accordingly, the court will also grant judgment in

defendant Scott Hellenbrand’s favor on plaintiff’s claim for a finding that he was in default

under the purchase agreement.



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff CHS Capital LLC’s motion for partial summary judgment (dkt. #26)
          is DENIED.

       2) Defendants Hellenbrand Farms, LLC, and Scott Hellenbrand’s motion for
          summary judgment (dkt. #27) is GRANTED. The court declares that defendant
          Hellenbrand Farms, LLC is entitled to $143,573.90 from the auction proceeds
          and further finds that plaintiff CHS Capital, LLC, is liable for conversion and
          civil theft. Finally, judgment shall also be entered in favor of defendant Scott
          Hellenbrand on CHS Capital, LLC’s remaining claim for default and payment
          of earnest money.

       3) The clerk of court is directed to release the full amount of the funds held in
          escrow with the court to Hellenbrand Farms, LLC. Counsel for defendants
          should contact the clerk’s office to arrange for release of those funds by providing
          the name of the payee and an address.

       4) The remainder of the pretrial schedule is STRUCK. The clerk’s office is directed
          to convert the trial scheduled for November 12, 2019, to a hearing on
          defendants’ rights to further equitable remedies for its conversion and civil theft
          counterclaims, if any.

       Entered this 9th day of October, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge

                                             22
